                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

YONEL MAXIS,                                         )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:18-cv-00994-TWP-DLP
                                                     )
JOHN LAYTON, BEN LOUZON,                             )
JOSE QUINONES, JAMES ELLIS,                          )
JASON LAKAS, JOSHUA JORDAN,                          )
TYLER MCCARTHY, JUSTIN LAMB,                         )
JASON CARNES, MICHAEL JABKIEWICZ,                    )
ROBERT AMOS, Corporal SMITH,                         )
SHANIKA BULLOCK, CHAD MEEKS,                         )
JAMES KOERS, Corporal COX,                           )
DEIDRE BAKER, and CORRECT CARE                       )
SOLUTIONS,                                           )
                                                     )
                              Defendants.            )

              ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

       This matter is before the Court on a Motion to Dismiss filed pursuant to Federal Rule of

Civil Procedure 12(b)(6) by Defendant Correct Care Solutions (“CCS”) (Filing No. 14). Plaintiff

Yonel Maxis (“Maxis”) initiated this action, seeking monetary damages for violations of his Fourth

and Fourteenth Amendment rights while he was incarcerated in the Marion County Jail. CCS

moved to dismiss Maxis’ sole claim against it, arguing that the allegations do not support a Monell

claim against CCS. For the reasons that follow, the Court grants CCS’s Motion to Dismiss.

                                           I. BACKGROUND

       The following facts are not necessarily objectively true, but as required when reviewing a

motion to dismiss, the Court accepts as true all factual allegations in the Complaint and draws all

inferences in favor of Maxis as the non-moving party. See Bielanski v. County of Kane, 550 F.3d

632, 633 (7th Cir. 2008).
       Maxis is a dark-skinned, black male from Haiti, who speaks Haitian Creole and he knows

only a few words in English. When he tried to board an IndyGo bus on July 20, 2017, he

encountered a language barrier and was prevented from boarding the bus. Indianapolis

Metropolitan Police Department (“IMPD”) officers arrived, noted a language barrier, and tried to

communicate with Maxis using hand signals. They eventually handcuffed Maxis and pulled him

away from the scene. Maxis was suffering from a mental impairment at the time of his arrest. He

was taken to the Arrestee Processing Center following his arrest (Filing No. 1 at 4–5).

       The following morning, on July 21, 2017, Maxis was transported to the Marion County

Jail. While being placed in the back of the transport wagon, Marion County Sheriff’s deputies

pushed Maxis and used tasers on him multiple times. He was physically beaten by the officers.

Id. at 5–6. Upon arrival at the Marion County Jail, Maxis was taken to a cell and a nurse conducted

an initial screening of him. The nurse used the “language line” and Google to translate when

communicating with Maxis. The nurse found no lesions or abrasions and determined that Maxis

could be placed in general population. Another medical provider noted that Maxis had pain in his

left wrist. Maxis underwent a mental health screening and was cleared for segregation. Id. at 6.

He was placed under suicide watch because of possible narcotic ingestion. Id. at 7. The medical

staff and the jail personnel were aware of Maxis’ language barrier, which hampered their ability

to effectively communicate and interact with him. Id. at 5–7.

       Later in the day, sheriff’s deputies entered Maxis’ cell, grabbed him by the shirt, took him

to the ground, struck him three times, pulled on his arm, and placed him in handcuffs. One of the

officers eventually told the commander that another deputy spoke Haitian and could possibly assist

with communication. Id. at 7.




                                                2
        On July 22, 2017, Maxis was transferred to a suicide watch cell. While his clothing was

being removed, law enforcement officers struck Maxis, held him, and applied pressure to pressure

points on his body. A medical provider, employed by CCS, 1 later evaluated Maxis and noted that

he was asleep and would not wake up, but he was breathing. The CCS employee evaluated Maxis

on July 23, 2017 and noted that he could not understand Maxis because of the language barrier,

but he observed Maxis’ speech was pressed and he was anxious. He found Maxis to be a high

suicide risk (Filing No. 1 at 8).

        On July 24, 2017, another CCS employee observed that Maxis was naked because of

flooding in his cell. She noted that she was going to use the language line to assist with an

assessment after Maxis returned from his court appearance. Later that evening, law enforcement

officers came to Maxis’ cell to retrieve a cup. They directed Maxis to give them the cup, however,

he did not respond because he did not understand what they wanted him to do. When Maxis did

not respond, additional law enforcement officers came to his cell, and they used physical force

against him, including using a taser, to retrieve the cup. CCS staff were summoned to remove the

taser prongs from Maxis. One of the medical personnel noted that she could not take Maxis’ blood

pressure because his handcuffs were too tight. Id. at 8–9.

        Maxis was assessed on July 25, 2017, by CCS medical staff. He was observed lying on

the floor of his cell. When he tried to move, he appeared to have difficultly lifting himself up to

his bed. A translator was utilized to help with communication. Maxis explained that he could not

get up, he was weak, he had been refusing food, he was scared, and he did not understand what

was happening during the last few days. He was observed to have poor insight and judgment, was

withdrawn, was shaky, and did not look well. Maxis also was observed to be fatigued and


1
 CCS contracts with the Marion County Sheriff’s Office to provide medical care and treatment to the inmates at
Marion County Jail (Filing No. 1 at 4).

                                                      3
weakened with no sensation in his left leg, which was swollen. Maxis was given a smock and a

blanket. He did not eat, and other inmates indicated that he had not been eating but was giving

away his food. Id. at 9–10.

       On July 26, 2017, CCS staff interacted with Maxis, noting that he had not eaten in six days,

his left leg was not moving, his skin was pink, and his extremities were cold. They were unable

to obtain a history from Maxis because of the language barrier. Maxis underwent a CT scan, x-

ray, and ultrasound, and it was decided that he needed to be transported to Eskenazi Hospital for

further treatment. He received treatment at the hospital from July 26, 2017 through August 4,

2017, when he was released to his family and returned home to Florida (Filing No. 1 at 10–11).

       On July 21, 2017, a criminal matter was filed in state court against Maxis for obstructing

traffic and resisting law enforcement. On July 25, 2017, a motion to dismiss all charges was filed

by the state because the state declined to prosecute. The state court dismissed all charges against

Maxis the same day. Id. at 11.

       Maxis filed this lawsuit on March 29, 2018. He brings claims against John Layton (the

Sheriff of Marion County, Indiana), numerous law enforcement officers, and CCS. Maxis requests

monetary damages for his claims of violation of his Fourth and Fourteenth Amendment rights

against law enforcement officers, Monell claims against Sheriff Layton, and a Monell claim against

CCS (Filing No. 1). On April 19, 2018, CCS filed the instant Motion asking the Court to dismiss

the Monell claim asserted against it (Filing No. 14).

                                  II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a complaint

that has failed to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When

deciding a motion to dismiss under Rule 12(b)(6), the court accepts as true all factual allegations



                                                 4
in the complaint and draws all inferences in favor of the plaintiff. Bielanski, 550 F.3d at 633.

However, courts “are not obliged to accept as true legal conclusions or unsupported conclusions

of fact.” Hickey v. O’Bannon, 287 F.3d 656, 658 (7th Cir. 2002).

       The complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the United

States Supreme Court explained that the complaint must allege facts that are “enough to raise a

right to relief above the speculative level.” 550 U.S. 544, 555 (2007). Although “detailed factual

allegations” are not required, mere “labels,” “conclusions,” or “formulaic recitation[s] of the

elements of a cause of action” are insufficient. Id.; see also Bissessur v. Ind. Univ. Bd. of Trs., 581

F.3d 599, 603 (7th Cir. 2009) (“it is not enough to give a threadbare recitation of the elements of

a claim without factual support”). The allegations must “give the defendant fair notice of what the

. . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. Stated differently,

the complaint must include “enough facts to state a claim to relief that is plausible on its face.”

Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (citation and quotation marks omitted).

To be facially plausible, the complaint must allow “the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556).

                                        III. DISCUSSION

       CCS argues that the Court should dismiss the single Monell claim asserted against it

because, other than stating that CCS violated his constitutional rights by way of an unspecified

practice or policy, Maxis failed to plead any factual basis for his claim against CCS. CCS asserts

that Maxis’ bare allegation that a policy, practice, or procedure violated his constitutional rights is

insufficient to adequately plead a Monell claim.



                                                   5
        To allege a viable Monell constitutional claim against CCS, Maxis must allege with

sufficient facts that he suffered a constitutional deprivation as the result of an express policy or

custom of CCS. 2 Jackson v. Ill. Medi-Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002); see also

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Monell liability attaches when an express

policy, a widespread practice, or a person with final policymaking authority is the moving force

behind a constitutional violation. McTigue v. City of Chi., 60 F.3d 381, 382 (7th Cir. 1995). “[T]o

survive a motion to dismiss, a plaintiff must ‘plead factual content that allows the court to draw

the reasonable inference that the [defendant] maintained a policy, custom, or practice’ that was the

moving force behind the constitutional violations.” Freeman v. City of Crown Point, 2014 U.S.

Dist. LEXIS 16595, at *23 (N.D. Ind. Feb. 11, 2014) (quoting McCauley v. City of Chicago, 671

F.3d 611, 616 (7th Cir. 2011)).

        Stated differently, an unconstitutional policy that may give rise to § 1983 liability falls into

three categories:

        (1) an express policy that, when enforced, causes a constitutional deprivation; (2) a
        wide-spread practice that, although not authorized by written law or express
        municipal policy, is so permanent and well settled as to constitute a custom or usage
        with the force of law; or (3) an allegation that the constitutional injury was caused
        by a person with final policy making authority.

Estate of Moreland v. Dieter, 395 F.3d 747, 759 (7th Cir. 2005) (citation and quotation marks

omitted).

        The Seventh Circuit has explained that, in cases involving a “widespread practice” or “gaps

in express policies,” the complaint must plead facts that show “there is a true municipal policy at

issue, not a random event. If the same problem has arisen many times and the municipality has



2
 CCS acknowledges that it is to be treated as a governmental entity for purposes of § 1983 Monell claims. See Jackson
v. Ill. Medi-Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002) (“For purposes of § 1983, we have treated a private
corporation acting under color of state law as though it were a municipal entity.”)

                                                         6
acquiesced in the outcome, it is possible (though not necessary) to infer that there is a policy at

work.” Calhoun v. Ramsey, 408 F.3d 375, 380 (7th Cir. 2005). The Seventh Circuit has further

explained that “if institutional policies are themselves deliberately indifferent to the quality of care

provided, institutional liability is possible.” Glisson v. Ind. Dep’t of Corr., 849 F.3d 372, 378 (7th

Cir. 2017). Additionally, “in situations that call for procedures, rules or regulations, the failure to

make policy itself may be actionable.” Id. at 381.

       CCS argues that Maxis’ Complaint insufficiently alleges only a threadbare recitation of the

elements of a Monell claim without factual support. It points to paragraphs 191–194 of the

Complaint to show Maxis only alleged, “CCS implemented a policy or custom that failed to protect

Mr. Maxis’ rights under the Fourth and/or Fourteenth Amendments to the United States

Constitution,” that “[a] culture of indifference and tolerance of employees’ unlawful actions has

permeated the department,” that “CCS maintained a custom or practice with the force of law that

resulted in some or all of Mr. Maxis’ injuries,” and that “CCS had inadequate training concerning

the constitutional rights of individuals,” which “failure to train amounted to the deliberate

indifference to Mr. Maxis.” (Filing No. 1 at 22–23.) CCS asserts that these legally conclusory

statements are not factually sufficient to meet the pleading standards of Federal Rule of Civil

Procedure 8 and the Complaint contains no allegations of any specific policies or practices of CCS.

The Complaint contains no allegations of how any unspecified policies or practices failed to

protect Maxis or were deliberately indifferent to him. Additionally, CCS asserts, the Complaint

fails to allege how any unspecified policies or practices contributed to Maxis’ constitutional

deprivations.

       CCS asserts that Maxis’ Complaint states jurisdictional allegations in that the “Marion

County Sheriff’s Office contracts with Correct Care Solutions to provide medical care and



                                                   7
treatment to its inmates,” and “Correct Care Solutions is a for-profit foreign entity with its principle

place of business in Tennessee.” (Filing No. 1 at 4.) However, CCS argues, the only factual

allegations about CCS employees allege that the medical staff continually treated Maxis after he

was allegedly injured by law enforcement staff until they eventually transferred him to the hospital.

There are no factual allegations about wrongful medical treatment or injurious practices, customs,

policies, or procedures. Therefore, CCS asserts, the Complaint fails to allege a viable Monell claim

against CCS, and the claim must be dismissed.

        In response, Maxis asserts that the Complaint alleges sufficient well-pleaded facts to give

CCS fair notice of the Monell claim against it and to make a facially-plausible showing that CCS

is liable for Maxis’ injuries. Maxis asserts that Count XII of his Complaint sets forth “numerous

ways that CCS is liable under Monell, including implementing a policy or custom that failed to

protect Mr. Maxis’ constitutional rights, allowing a culture of indifference, tolerance of

employees’ unlawful actions, and inadequate training of its employees concerning the

constitutional rights of individuals.” (Filing No. 18 at 4.)

        Maxis further asserts that CCS’s argument ignores the facts asserted in the factual

background of the Complaint, 3 which allege the physical force that was used against Maxis, Maxis’

numerous independent interactions with several different CCS employees, and CCS’s role in the

treatment of inmates at the jail. The CCS medical staff knew Maxis did not speak English, and

they also knew that they had resources to address the language barrier. Yet, as the Complaint

alleges, during most of Maxis’ communications with CCS medical staff, the language barrier

prevented medical staff from getting accurate or complete information from Maxis and hampered




3
 In support of his argument, Maxis directs the Court to paragraphs 29, 35, 39–41, 43–60, 63, 65–71, 73–77, 79–85,
87–92, and 188–195 of his Complaint.

                                                       8
their ability to provide adequate treatment. These factual allegations, Maxis argues, are enough to

adequately plead a Monell claim against CCS and to survive a motion to dismiss.

       The specific allegations relied upon by Maxis show that he did not speak English, he was

physically beaten by law enforcement officers multiple times, CCS medical staff promptly

assessed and treated him, language assistance generally was not used during interactions with him,

and he was eventually transferred to a hospital for treatment. The allegations contained within

Count XII of the Complaint state only threadbare elements of a Monell claim against CCS. There

is not a sufficient factual basis alleged to support a claim that CCS had an express policy (or lack

thereof where one was necessary), a widespread practice, or a person with final policymaking

authority that was the moving force behind a constitutional violation. Thus, dismissal of the

Monell claim against CCS is appropriate.

                                      IV. CONCLUSION

       For the reasons stated above, the Court GRANTS CCS’s Motion to Dismiss (Filing No.

14). Because Maxis might have a viable claim under some set of facts that have not been

sufficiently alleged, his claim against CCS is dismissed without prejudice. If Maxis deems it

appropriate, he is granted fourteen (14) days from the date of this Order to amend his Complaint

to replead the Monell claim against CCS.

       SO ORDERED.

Date: 12/7/2018




                                                 9
DISTRIBUTION:

Alex Ooley
BOEHL STOPHER & GRAVES, LLP (New Albany)
aooley@bsg-in.com

Erman M. Ooley
BOEHL STOPHER & GRAVES, LLP (New Albany)
mikeooley@bsg-in.com

Brooke Smith
KEFFER BARNHART LLP
Smith@KBindy.com

Curtis Paul Moutardier
BOEHL STOPHER & GRAVES LLP
cmoutardier@bsg-in.com

Scott Leroy Barnhart
ATTORNEY AT LAW
barnhart@kbindy.com

Carol A. Dillon
BLEEKE DILLON CRANDALL, P.C.
carol@bleekedilloncrandall.com

Christopher Andrew Farrington
BLEEKE DILLON CRANDALL ATTORNEYS
drew@bleekedilloncrandall.com

Anne Celeste Harrigan
OFFICE OF CORPORATION COUNSEL
anne.harrigan@indy.gov




                                   10
